Title: To James Madison from Samuel Smith, 23 April 1807
From: Smith, Samuel
To: Madison, James



Dr. Sir,
Balte. 23d. April 1807

The inclosed letters I take leave to Submit to your View from Mr. Isaac. M. Heiligger with whom I am personally acquainted  I have great Confidence in his honor, and am confident that he would not Recommend a person who was not worthy of the trust.  Mr. Dewhurst, is highly recommended also, I See, by the inclosed letter from the late Consul of St. Croix.  I therefore ask leave to recommend Mr. D. as a proper Character for the Consulate of that important Port.  It was perhaps owing to my Objection to him as a Foreigner that he was Formerly rejected by Senate.  I Should feel gratified, if I Can make Amends by the present application for the injury which I formerly did that Gentleman and am with Respect your Obedt. Servt.

S. Smith

